OPINION OP THE COURT BY
DE BOLT, J.
(Perry, J., Dissenting.)
This is a case submitted by the parties upon an agreed statement of facts. The facts thus agreed upon and signed by the parties are as follows:
“That the said Apokaa Sugar Company, Limited, is and was at all times mentioned herein a corporation duly organized and existing under the laws of the Territory, doing business for profit, and having its usual place of business within said Hirst Taxation Division of the Territory of Hawaii.
“That the said Charles T. Wilder is and was at all times herein mentioned the Assessor of said Hirst Taxation Division.
“That in the month of January, 1913, the said Apokaa Sugar Company, Limited, made a full return, verified by the oath of its duly empowered officers, in the form prescribed by the Treasurer of the Territory for the taxation period ending December 31, 1912, of all the matters required by Section 1282 of the Revised Laws of Hawaii as amended by Act 87 of the Session Laws of 1905.
“That there has been duly levied and assessed on the net profit or income of said corporation, above actual operating and business expenses, derived during said taxation period, and from all property owned and all business carried on by said corporation in the Territory of Hawaii, a tax of two per cent, on said net profit or income as shown by said return, the said net profit or income being the sum of $16,530 and the said tax being the sum of $330.60; and also, in addition to said tax of two per cent, levied and assessed upon said net profit or income as aforesaid, there has been duly levied and assessed, under the provisions of Act 33 of the Laws of 1909 as amended by Act 147 of the Laws of 1911, a further tax of two per cent, on the net *573profit or income of said corporation, amounting to the sum of $330.60, said tax being so levied as a special fund to promote the conservation and development of the natural resources of the Territory through immigration and other means, and being hereafter, for greater clearness, referred to as the ‘Conservation Tax.’
“That such assessments and levies were made in accordance with law, unless the amount of said last mentioned tax, levied by virtue of the provisions of Act 33 of the Laws of 1909 as amended by Act 147 of the Laws of 1911, and known as the ‘Conservation Tax/ is affected by the provisions of Act 164 of the Laws of 1913, approved on the 30th day of April, 1913.
“That on the 14th day of May, 1913, the said Apokaa Sugar Company, Limited, on the demand of the said Charles T. Wilder, Assessor, and to prevent the penalty provided by law for delinquent taxes, paid the first installment of both of said taxes; but paid one-half, viz., the sum of $82.65, of said first installment of said ‘Conservation Tax’ under protest, and, at the same time, filed a protest and notice under the provisions of Section 1512A of the Revised Laws (a copy of which is hereto annexed and made a part hereof).
“That the said Apokaa Sugar Company, Limited, demands from the said Charles T. Wilder, Assessor, the repayment of said sum of $82.65, on the ground that the same was illegally levied and exacted from it by the said Charles T. Wilder, and asks judgment against him for said amount.
“The question submitted to this court for decision is whether the said Act 33 of the Laws of 1909 as amended by Act 147 of the Laws of 1911 has been modified by said Act 164 of the Laws of 1913 so that the rate of said ‘Conservation Tax’ is one per cent, instead of two per cent, upon the net profit or income of. said corporation derived during the taxation period ending on the 31st day of December, 1912.”
The sole question presented by the submission for determination is, whether the so-called conservation tax on the income of the Apokaa Sugar Company derived during the year immediately preceding the first day of January 1913, i. e., during the year 1912, shall be assessed at the rate of one per cent., as contended for by the corporation, or at the rate of two per cent., as contended for by the assessor.
*574The first legislative enactment in this Territory upon the subject now under consideration was Act 33, Laws of 1909, whereby there was imposed an additional tax on incomes over a certain sum which, when collected, was to be used, three-fourths for the encouragement of immigration and one-fourth for the development, conservation, improvement and utilization of the natural resources of the Territory. This tax has generally been referred to and called the “Conservation Tax.” Under the provisions of section 3 of the act mentioned, which section has not been amended, the taxation period was defined as “the year immediately preceding the first day of January of each year in which such tax is payable. Provided, that the first taxation period under this Act shall be the year immediately preceding the first day of January, 1909.” Hence, the first taxation period under the act was the year 1908, and the tax for that period, payable in 1909, was fixed at the rate of one per cent, and at the rate of two per cent, for subsequent periods. Section 6 of the act provided as follows: “This Act shall be in effect from the date of its approval, and relate retrospectively to give full effect to the provisions herein contained with respect to taxes for the first taxation period hereunder; and shall continue in force to and until the thirty-first day of December, 1911; provided, that all taxes assessed under the provisions of this Act which shall remain unpaid at the end of said period shall be subject to collection and enforcement in the same manner as though all the provisions of this Act were still in force with respect thereto.”
Act 147, Laws of 1911, which amended section 6 of Act 33 by substituting 1913 for 1911, provided as follows: “This Act shall be in effect from the date of its approval and relate retrospectively to give full effect to the provisions herein contained with respect to taxes for the first taxation period hereunder; and shall continue in full force to and until the 31st day of December, 1913; provided, that all taxes assessed under the provisions of this Act which shall remain unpaid at the end *575of said period shall be subject to collection and enforcement in the same manner as though all the provisions of this Act were still in force with respect thereto.”
Act 164, Laws of 1913, approved April 30, 1913, amended sections 1 and 2 of-Act 33 by reducing the rate of the conservation tax to one per cent, and amended section 6 thereof to read as follows: “This Act shall be in effect from the date of its approval, and relate retrospectively to give full effect to the provisions herein contained with respect to taxes for the first taxation period hereunder; and shall continue in force to and until the 31st day of December, 1915; provided, that all taxes assessed under the provisions of this Act which shall remain unpaid at the end of said period shall be subject to collection and enforcement in. the same manner as though all the provisions of this Act were still in force with respect thereto.”
Thus, by the Acts referred to, namely, Acts 33, 147 and 164, we have a complete and harmonious statutory scheme covering the entire period from and including the year 1908 to and including the year 1915. And, obviously, just as Act 33, as amended by Act 147, contemplated six taxation periods, namely, 1908, 1909,-1910, 1911, 1912 and 1913, of which 1908 was the first of such periods, so likewise Act 164 contemplates four taxation periods, namely, 1912, 1913, 1914 and 1915, of which 1912 is the first of such periods.
The intention of the legislature, we think, is obvious. That the-year 1912 was the first taxation period under Act 164, we think is clear. The language used is plain and free from ambiguity. And “when the terms of a statute are plain, unambiguous and explicit, the courts are not at liberty to go outside of the language to search for a meaning which it does not reasonably bear.” Suth. Stat. Const., §321. “Where the meaning of the language used is plain, it must be given effect by the courts, or they would be assuming legislative authority.” 36 Cyc. 1107. “It is a very well-settled rule that so long as the language used is unambiguous, a departure from its natural *576meaning is not justified by any consideration of its consequences, or of public policy; and it is tbe plain duty of tbe court to give it force and effect.” Id., 1115.
The legislature by Act 164, in direct, positive and unequivocal terms said tbat tbe statute shall “relate retrospectively to give full effect to tbe provisions herein contained with respect to taxes for tbe first taxation period hereunder.” One of tbe “provisions” of tbe statute is, that tbe rate of taxation on incomes derived during tbe “first taxation period” thereunder, 1912, was fixed at one per cent., and in order to “give full effect” to this, as well as to other “provisions” of tbe statute, tbe legislature, in unmistakable terms, expressly gave tbe statute retrospective operation. Such being tbe legislative command we have no alternative other than to give tbe language used “full effect” as directed. Tbe expression, “tbe first taxation period hereunder,” necessarily means tbe year immediately preceding tbe first day of January of tbe year in which tbe tax is payable, which, under Act 164, was tbe year 1912. And, inasmuch as tbe statute has fixed tbe rate of taxation on incomes derived during tbe taxation period of 1912 at one per cent., and tbe act having been expressly made retrospective with “respect to taxes for tbe first taxation period” thereunder, it follows, necessarily, tbat tbe assessor was not entitled to collect and receive taxes from tbe Apokaa Sugar Company on income for 1912 in excess of tbe rate of one per cent.
Neither tbe rule nor tbe authorities cited in support thereof, tbat statutes are to be construed as having only a prospective and not a retrospective operation, can have any application to tbe statute before us, for tbe reason tbat tbe legislature has expressly made it retrospective, and tbe language used being plain and unambiguous there is no room for construction. 36 Cyc. 1205-1208. If, however, tbe statute were open to construction, it being a revenue law, it should be construed strictly against the governmental authority. Cooley, Taxation, pp. 197-200; Castle & Cooke v. Luce, 5 Haw. 321, 324; Sutb. Stat. Const., §364. *577“It is the general rule that statutes providing for taxation are to be construed strictly as against the state and in favor of the taxpayers, and the burdens and liabilities which they impose are to be kept within the strict letter of the law, and not extended beyond its clear terms by any inference, implication, or analogy.” 37 Cyc. 768. On the other hand, viewing the statute as removing a burden from the taxpayer by reducing the rate of taxation from two per cent, to one per cent., it should, if we were obliged to resort to construction, be liberally construed in favor of the taxpayer. Suth. Stat. Const., §441.
D. L. Withington (Gastle & Withington on the brief) for Apokaa Sugar Company.
Wade Warren Thayer, Attorney General, for the assessor.
A. A. Wilder amicus curiae.
There can be no question as to the power of the legislature to release or remit the Territory’s claim for taxes. 37 Cyc. 1170, 1171.
The parties having stipulated that the court may enter judgment according as it may find the law, we therefore conclude that the Apokaa Sugar Company is entitled to judgment against Charles T. Wilder, Tax Assessor, First Taxation Division, Territory of Hawaii, for the sum of .$82.65. Judgment will be entered accordingly.